Dodge, J.
(dissenting). I am constrained to dissent from the judgment of affirmance in this proceeding, because it is obvious that this court has no jurisdiction by appeal to review the order entered,in the court below. The right of appeal essential to give us jurisdiction in such matters is purely statutory. Maxon v. Gates, 118 Wis. 238, 95 N. W. 92. The only appeal authorized is, generally, in special proceedings, by subd. 2, sec. 3069, Stats. 1898, from “a final order affecting a substantial right made in special proceedings.” I have-no doubt whatever that upon the coming in of the commissioners’ report in a drainage proceeding, under sec. 1379 — 11 to sec. 1379—18, Stats. 1898, if an order is made either confirming the report and establishing the drainage district or dismissing the proceeding, such order is final and affects a substantial right. In the language of Kingston v. Kingston, 124 Wis. 263, 102 N. W. 577, it “determines and disposes finally of the proceeding — one which, so long as it stands, precludes-any further steps therein.” This I understand to be in accord with the view taken in In re Horicon Drainage Dist., ante, p. 42, 108 N. W. 198. The difficulty is, however, that the present order does neither. It refuses to confirm the report, and therefore the drainage district is not yet established but it also refuses to dismiss the proceedings, upon the ground, as stated by the court, that he is not convinced that some modification of the plan reported by the commissioners is not possible so as to obviate the objections he now finds to the establishment of a drainage district in general pursuance of the policy of the petition filed. The statute (sec. 1379 — 18) seems to contemplate that such a situation may arise, and then expressly authorizes the court to again refer the matter to the commissioners, who may modify their report in any respect.- This situation seems to me identical with one where,, before proceeding to judgment, the court has declared that, either the pleadings or the evidence will not support a judgment in accordance with the complaint, but that, before enter*142ing judgment, the parties may have opportunity to amend the pleadings or add to the evidence. In such case, obviously, the time of final adjudication would not have arrived. The consideration that the reasons advanced by the court, when and if carried into final order, would he conclusive against the petitioners, has no bearing upon the right of appeal, ivhich is given not from the decision, but from the final order. Nevil v. Clifford, 51 Wis. 483, 8 N. W. 296; Maynard v. Greenfield, 103 Wis. 670, 79 N. W. 407; Sutton v. C., St. P., M. & O. R. Co. 114 Wis. 647, 91 N. W. 121; Land & S. Co. v. South Milwaukee, 127 Wis. 284, 106 N. W. 850. Other cases which seem to me to refute the appealability of this order are: In re Schumaker, 90 Wis. 488, 63 N. W. 1050; Cook v. McComb, 91 Wis. 445, 65 N. W. 181; Johns v. N. W. Mut. R. Asso. 94 Wis. 431, 69 N. W. 160. When our mandate of affirmance shall have gone down to the trial court, there will, to my mind, still exist there a proceeding which may go on for years and finally terminate in an order either establishing a drainage district in pursuance of the present petition or dismissing the proceedings, and from which either party in interest will then have a right to appeal.
A suggestion was made at bar that, since an order dismissing the proceeding would he appealable, an order refusing to dismiss, being the converse ruling of the court upon the same motion, ought to be. This reasoning has been repudiated in many analogous cases. The order of dismissal terminates the proceeding and is final; the order refusing to dismiss perpetuates it, and is not final. Moyer v. Koontz, 103 Wis. 22, 79 N. W. 50; Welsher v. Libby, 106 Wis. 291, 82 N. W. 143; Benolkin v. Guthrie, 111 Wis. 554, 87 N. W. 466. Perusal of the opinion fails to make entirely clear to my mind whether the decision is based upon want of power in the legislature to destroy a navigable body of water when public health or welfare demands, or merely upon absence of clear and unambiguous delegation of such power to drainage districts. I pre*143sume the latter ground only is intended to be declared, since I did not understand that a majority, if any, of the members of the court expressed opinions in favor of the former. I am not prepared to hold that the legislature has not power to abate a public nuisance, a menace to public health, merely because navigable or fishable. Doubtless the purpose to delegate so high a power to any inferior tribunal is to be inferred only from the most unambiguous expression. Winchell v. Waukesha, 110 Wis. 101, 108, 85 N. W. 668. I agree fully that the statute under consideration-contains none such.
Winslow, J. I concur in the views expressed by Mr. Justice Dodge.